Citation Nr: 1441164	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-49 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service connected left knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served with the Air National Guard until 2005, and had a period of active duty for training (ACDUTRA) from March 1985 to June 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In February 2014 the case was remanded for additional development.

The Veteran had also initiated an appeal of a denial of service connection for a left knee disability.  A June 2014 rating decision granted service connection for a left knee disability, and that matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In February 2014, the Board remanded these matters, in part, to obtain VA medical opinions regarding the likely etiology of the Veteran's claimed right knee and low back disabilities.  Specifically, the Board directed that the examiner opine as to whether any such disability entities found were related to a documented injury during a qualifying period of active duty service, or caused or aggravated by her service connected left knee disability.  However, the May 2014 examination report obtained pursuant to those remand orders included opinions which only addressed the aggravation component of the Board's inquiry, and did not include opinions as to whether the Veteran's right knee and low back degenerative joint disease (DJD) may be related directly to her Federalized Air National Guard service.  Furthermore, the medical opinions indicating that the Veteran's left knee disability did not aggravate her back and right knee disabilities cite to the lack of evidence showing re-injury of the left knee that would cause abnormal gait sufficient to change weight-bearing and cause her low back and right knee disabilities.  The rationale does not account for the letters from two different private providers indicating that the Veteran favored her left knee and walked with an abnormal gait since her initial injury in August 2002 and surgery in January 2003, and that her abnormal gait produces mechanical hip, leg, and back pain.  Therefore, the opinions obtained are inadequate for rating purposes, and a remand for corrective action is necessary.

The case is REMANDED for the following:

1. The AOJ should arrange for the Veteran's record to be forwarded to an orthopedist for review and an addendum opinion regarding the likely etiology for the Veteran's right knee and low back disabilities.  Based on a review of the entire record, the examiner should provide opinions that respond to the following:

a. What is the likely etiology for the Veteran's right knee and low back DJD?   Specifically, is it at least as likely as not (a 50 percent or better probability) that such disabilities are related to an injury sustained during a qualifying period of active duty service (see notations of right knee pain during ACDUTRA service in April 1985)?  

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's current right knee and/or low back DJD is proximately due to/caused or aggravated by, her service connected left knee disability?  The rationale for the opinion should reflect consideration of May and June 2013 letters from private providers indicating that the Veteran has walked with an abnormal gait favoring her left knee, and producing mechanical hip, leg, and back pain, since her initial injury and surgical treatment.

All opinions must include a complete rationale.

2. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

